In a proceeding pursuant to CPLR article 78, inter alia, to compel the appellants to grant the respondent retroactive reinstatement to his teaching position, the appeal is from a judgment of the Supreme Court, Kings County (Spodek, J.), dated March 17, 1987, which granted the petitioner retroactive reinstatement to his teaching position together with retroactive seniority credit and back pay for the period from September 4, 1984 to March 15, 1985.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied and the proceeding is dismissed on the merits (see, Matter of Frasier v Board of Educ., 71 NY2d 763). Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.